DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status 
Applicant’s reply to the non-final rejection of October 06, 2020, filed January 06, 2021 is acknowledged. Claims 1-7 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall Jackson on February 04, 2021.
The application has been amended as follows: 
Claim 1 Line 6: change the “C” in “Compressive” to a lower case “c”
Claim 1 Line 14: add a space between “0” and “MPa”
Claim 1 Line 17: change the “A” in “Amount” to a lower case “a”
Claim 2 Line 1: change the “C” in “Claim 1” to a lower case “c”
Claim 3 Line 1: change the “C” in “Claim 1” to a lower case “c”
Claim 4 Line 1: change the “C” in “Claim 1” to a lower case “c””
Claim 5 Line 1: change the “C” in “Claim 1” to a lower case “c”
Claim 6 Line 1: change the “C” in “Claim 1” to a lower case “c
Claim 7 Line 2: change the “C” in “Claim 1” to a lower case “c”.

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: the closet prior art to the instantly claimed cushion member Zhou et al. (“Compressive properties of porous metal fiber sintered sheet produced by solid state sintering process”), originally of record of the IDS dated June 03, 2019, hereinafter Zhou.  Zhou teaches a porous metal fiber sintered sheet (sheet corresponds to fabric, sintered is bound and non-woven) that is able to be compressed (able to be compressed is a cushion) (Abstract), wherein after a compressive test the thickness changes from 10 mm to 5.9 mm (Table 1 No. 2; i.e. compressive deformation ratio of 41%; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).  Zhou does not teach or suggest (alone or in combination with the prior art) the metal fiber having an average diameter of 8 to 18.5 microns, nor wherein the film thickness of the cushion member before application and release of load is measured by moving a probe of a digital .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, with respect to 35 U.S.C 112(b), 102(a)(1) and 103 rejections have been fully considered and are persuasive.  The rejections of October 06, 2020 has been withdrawn. 

Applicant’s corrected drawing for Figure 5 with respect to the drawing objection has been fully considered and is persuasive.  The drawing objection of October 06, 2020 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784